DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Claim 1 states “the at least a first sound sensor” a couple of times.  This should be  “the at least first sound sensor”.
Claims 19 and 20 are objected to in an analogous manner.

Claims 2-18 are objected as being dependent on the above.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 20020145521 A1).

Regarding claim 1, Chou discloses a workplace assembly for use within a facility that includes a plurality of spaces, the workplace assembly comprising: 
at least a first sound sensor (figure 1, items 110 or 115) located within a first space (such as at Danny’s desk, paragraphs [0030] and [0031]); 
at least a first indicator (figure 1, such as found in items 120, 150, 185, 190, or 195) located within a second facility space (such as at Tony’s desk, paragraphs [0030] and [0031]); and 
a processor (130) in communication with the at least a first sound sensor and the at least a first indicator, the processor programmed to perform the steps of: 
(i) receiving sensor information from the at least a first sound sensor (such as a mic at Danny’s desk, paragraphs [0030] and [0031]); 
(ii) using the sensor information to assess at least one aspect of sound emanating from the second facility space (paragraphs [0018] and [0019], see paragraphs [0016] - [0020] for the general overview); and 
(iii) indicating the aspect of sound via the at least a first indicator (via Tony’s light 150 or computer 170, paragraphs [0030] and [0031]).


Regarding claim 2, Chou discloses wherein the step of assessing at least one aspect of sound includes comparing a sound volume to a first threshold level (paragraph [0018]) and determining when the sound volume is below the first threshold level, the step of indicating the aspect of sound including indicating when the sound volume is below the first threshold level (no notification sent, therefore indicated by no light, sound, or message is the indication sound levels are below threshold, paragraphs [0018] to [0020], [0024] and [0028]).

Regarding claim 3, Chou discloses wherein the step of assessing at least one aspect of sound further includes comparing the sound volume to a second threshold level and determining when the sound volume exceeds the second threshold level (paragraph [0036] refers to multiple levels), the step of indicating the aspect of sound further including indicating when the sound volume exceeds the second threshold level (paragraph [0036], “for example, if the noise has a certain level, the lamp may be lit to green, and if the volume gets higher it turns to orange”).

Regarding claim 4, Chou discloses wherein the indicator includes an illumination device that generates different light colors to indicate different sound states including a first color (green, see below) to indicate that the sound volume is below the first threshold level and a second color to indicate that the sound volume exceeds a second threshold level (red, paragraph [0036], “for example, if the noise has a certain level, the lamp may be lit to green, and if the volume gets higher it turns to orange, and finally if it gets even more loud, the lamp changes to red”).

Regarding claim 5, Chou discloses wherein the illumination device generates a third light color (orange, paragraph [0036]) to indicate that the sound volume is within a range between the first and second threshold levels.

Regarding claim 11, Chou discloses further including an interface (figure 1, 135 or 170) for selecting sound states to indicate via the at least a first indicator (see paragraphs [0018] and [0025]-[0028], “criteria can be set such as functions of time and loudness”, “The noise detection and notification algorithms preferably are implemented in Java”).

Regarding claim 12, Chou discloses further including a physical barrier between the first and second spaces (different offices means walls or dividers between, paragraph [0030]).

Regarding claim 13, Chou discloses further including at least a second sound sensor located within the second space (paragraphs [0021] and [0030]), the processor using sensor information from each of the first and second sound sensors to assess at least one aspect of sound emanating from the second facility space (system tries to use Tony’s local mic at second space, if not working or covered, can use Danny’s mic at first space).

Regarding claim 14, Chou discloses further including using the sensor information from the first sensor to assess at least one aspect of sound emanating from the first space (paragraphs [0021], [0030], and [0031], system tries to use Tony’s local mic at second space, if not working or covered, can use Danny’s mic at first space).

Regarding claim 15, Chou discloses further including a second indicator located within the first space and controlled by the processor to indicate the at least one aspect of sound emanating from the first space (everyone may have personal light 120, paragraph [0020]).

Regarding claim 16, Chou discloses wherein the at least a first sound sensor includes a plurality of sound sensors (such as mic array 115) located within facility space outside the second space (such as at Danny’s desk, paragraphs [0030] and [0031]).

Regarding claim 17, Chou discloses wherein a user uses a wireless portable communication device (195) and wherein the portable communication device includes the first indicator (such as Paul notified by cell phone, paragraphs [0030] and [0031]).

Regarding claim 18, Chou discloses further including at least a second sensor located within the second space (such as Tony’s mic or Paul’s cell phone in Tony’s office, paragraphs [0030] and [0031]) and a barrier located between the first and second spaces (different offices means walls or dividers between, paragraph [0030]) and wherein the processor uses the sensor information from the first and second sensors to assess the at least one aspect of sound emanating from the second facility space (paragraphs [0021], [0030], and [0031], system tries to use Tony’s local mic at second space, if not working or covered, can use Danny’s mic at first space).


Regarding claim 19, Chou discloses a workplace assembly for use within a facility that includes a facility space wherein a system user uses a wireless portable computing device (see figure 1, 185 or 195) including at least a first indicator (paragraph [0024], for noise notification, such as pop up message), the workplace assembly comprising: 
at least a first sound sensor (figure 1, items 110 or 115) located within the facility space; 
a wireless transmitter (see figure 1, “network” block to send to 185 or 196 to send to 195); and 
a processor (130) in communication with the at least a first sound sensor and the wireless transmitter, the processor programmed to perform the steps of: 
(i) receiving sensor information from the at least a first sound sensor (such as at Danny’s desk, paragraphs [0030] and [0031]); 
(ii) using the sensor information to assess at least one aspect of sound emanating from a location within the a facility space (noise level, paragraphs [0018] and [0019], see paragraphs [0016] - [0020] for the general overview); and 
(iii) transmitting a signal via the transmitter to the portable computing device indicating the at least one aspect of sound (transmitting notification to Paul, paragraphs [0020] and [0031]); and 
wherein, the portable computing device indicates the at least one aspect of sound via the at least a first indicator (Paul is notified via his wireless device, paragraphs [0020] and [0031]).


Regarding claim 20, Chou discloses workplace assembly for use within a facility that includes a facility space, the workplace assembly comprising: 
at least a first sound sensor (figure 1, items 110 or 115) located within a first facility space; 
at least a first indicator device (at least 120, 150, 185, 190, or 195) located within a second facility space (see at least paragraphs [0030] and [0031] for differing locations); and 
a processor (130) in communication with the at least a first sound sensor and the indicator device, the processor programmed to perform the steps of: 
(i) receiving sensor information from the at least a first sound sensor (such as at Danny’s desk, paragraphs [0030] and [0031]); 
(ii) detecting human voice signals within the sensor information that emanate from within the second space (paragraph [0021], from Paul in the vicinity but not in Danny’s office, paragraphs [0030] and [0031]); 
(iii) determining the volume of the human voice signals (paragraphs [0018] and [0019], see paragraphs [0016] - [0020] for the general overview); 
(iv) comparing the volume to a threshold level (paragraphs [0018] and [0019]); and 
(v) upon the volume exceeding the threshold level, controlling the at least a first indicator to indicate an excessive volume state (Paul is notified via his wireless device, paragraphs [0020] and [0031]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20020145521 A1).

Regarding claim 6, Chou discloses wherein the indicator “may be coded for different types of noise” (paragraph [0026]).  
Although Chou does not expressly disclose frequency spectrum analysis, the examiner takes official notice that analyzing a sound’s frequency spectrum to identify the type of noise was well known in the art.  The motivation to do so would have been to allow for a well know implementation for noise type identification.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the processor identifies sound within a specific frequency range and assess the at least one aspect of sound within the frequency range.

Regarding claim 7, Chou discloses wherein the frequency range is the range of a typical human voice (“human voice” paragraph [0026]).

Regarding claim 8, Chou discloses wherein the frequency range includes a range between 250 Hz and 4000 Hz (the range of a human voice includes ranges between 250 Hz and 4000 Hz).

Regarding claim 9, Chou discloses wherein the at least one aspect includes volume of sound (paragraphs [0018] and [0019]) within the specific frequency range (as found above).

Regarding claim 10, Chou discloses wherein the spaces are in different offices (paragraph [0030]).
Although Chou does not expressly disclose the observability of the indicator from one office to the next, it would have been obvious to the designer that they may be observable (clear walls/ dividers), or not observable (solid walls and no line of sight) across offices, at the designers preference. Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the indicator is not observable within the first space.


Response to Arguments
Applicant's arguments filed March 24th, 2022 have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the previous drawing and most of the claim objections.  Some claim objections still stand as above.
Applicant’s amendments have overcome the previous claim rejections under 35 USC 112(b).
In general applicant argues that the prior art does not read upon the independent claims.  The examiner disagrees and argues the applicant is misreading the reference as below.
Regarding claim 1, with respect to the example of paragraphs [0030]-[0031], applicant argues that “the only possible sensor (microphone 110) and the indicator are both associated with Tony's computer, and therefore seemingly in the same facility space” (see applicant’s arguments dated March 24th, 2022, top of page 9).  The examiner agrees and would like to point out that the applicant must look at the prior art reference as a whole.  
Applicant does not appear to disagree that “Danny’s Desk” and “Tony’s Desk” are two distinct “spaces” (first and second spaces respectfully) as relied upon in the rejection.  The example is only three sentences long (start of [0030] to first sentence of [0031]), one of which clearly states “the microphone 110 in Tony's office is not functioning properly” (second sentence of [0030]), therefore sound level will not be recognized by this microphone.  The rejection relies on the first sensor to be a microphone/sensor at Danny’s desk (as above).  Paragraph [0031] states “Instead, notification is sent over the network from Danny's computer”.  Although, re-reading this section again, the examiner agrees that no microphone/sensor is expressly mentioned in this sentence, the applicant needs to read this in context and not in a vacuum.  Previously it was explained in the reference general operation of system 100 of figure 1.  Paragraph [0021] (as referenced many times in the office action) states “A local computer 130 uses an audio input from the microphone 110, along with speaker identification technology (e.g., speech recognition technology as is believed to be well-known in the art), to locate the noisy individual, or an array of microphones 115 is used to locate the source of the sound and the person (or people) at that location”.  Paragraph [0028] (as referenced many times in the office action) states “Regarding a Local Computer User Interface 135, the scenario begins as described above using a personalized light 120. Then, the noisy individual is notified by a user interface 170 of the individual's (noise maker's) computer 160”.  Therefore, one of ordinary skill in the art would know Danny’s computer would send the notification because the microphone at Danny’s desk sensed the noise.  From figure 1, this can be seen wherein Danny’s computer is 130 with associated microphone 110, wherein the noise maker (Tony) is notified by his computer (160 and interface 170 or light 150).
Regarding claim 1, applicant also argues “Further, Chou does not teach or suggest where any of the microphones 110 and 115 are located in any facility” (see applicant’s arguments dated March 24th, 2022, bottom of page 9).  The term “facility” is very broad and applicant has not provided any special definition (in fact not even mentioned in the specification).  The examiner is broadly reading this as a space which facilitates anything.  Clearly the area described in Chou is able to facilitate desks, computers, and workers, therefore it meets the limitation.
Regarding claims 19 and 20, applicant argues similar arguments to claim 1.  The examiner maintains the rejection, and the same response points as above apply to claims 19 and 20.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654       


/PAUL KIM/Primary Examiner, Art Unit 2654